       Case: 3:19-cv-01019-jdp Document #: 19 Filed: 07/31/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN WESTENDORF,

                   Plaintiff,
      v.
                                                        Case No. 19-cv-1019-jdp
ANDREW SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff John Westendorf against defendant Andrew Saul, Commissioner of Social

Security reversing the decision of the Commissioner and remanding this case for

further proceedings under sentence four of Section 205 of the Social Security Act, 42

U.S.C. § 405(g).




      s/ K. Frederickson, Deputy Clerk                             7/31/2020
       Peter Oppeneer, Clerk of Court                                 Date
